Citation Nr: 1208985	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  06-18 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania
 
 
THE ISSUE
 
Entitlement to an increased evaluation for residuals of left foot metatarsal bone fractures, currently evaluated as 10 percent disabling.  
 
 
REPRESENTATION
 
Appellant represented by: The American Legion
 
 
ATTORNEY FOR THE BOARD
 
Elizabeth Jalley, Counsel
 
 



INTRODUCTION
 
The Veteran served on active duty from July 1974 to July 1978.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.
 
In July 2010, the Board remanded this case for additional development, and the case has been returned for further appellate review.
 
 
FINDING OF FACT
 
The preponderance of the evidence is against finding either a moderately severe foot injury, or moderately severe malunion or nonunion of the metatarsal bones.


CONCLUSION OF LAW
 
The criteria for an evaluation greater than 10 percent for residuals of left foot metatarsal bone fractures are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5283, 5284 (2011).
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
I.  Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in a July 2005 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  In a May 2006 correspondence, VA notified the appellant of how VA determines the disability rating and effective date.  The claim was most recently readjudicated in a December 2011 supplemental statement of the case.  Thus, any timing error as to VCAA notice was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  The RO obtained VA treatments records, and the Veteran underwent VA examinations in November 2007 and August 2010.  
 
The representative's February 2012 informal hearing presentation raises two objections to the August 2010 examination report.  First, while acknowledging that the VA examination report states the Veteran was examined by both a physician and a nurse practitioner, the representative asserts the examination report is unclear as to whether the physical examination was conducted by the physician or the nurse practitioner.  The representative argues that, "If [the physician] had performed the examination, then there would have been no need to include the nurse practitioner; however if [the nurse practitioner] provided the examination through [the physician's] direction, then the examination was not performed by a physician as directed in the July 2010 remand."  
 
The Board finds this argument unpersuasive.  First, the Board finds the listing of the names indicates that the examination was either conducted by a physician, or by the physician with the assistance of the nurse practioner.  Under either scenario the RO complied with the Board's remand instructions.  Second, even assuming that the examination was conducted only by a nurse practioner, because the report was reviewed and endorsed by a physician the Board finds that there was substantial compliance with the Board's instructions.  The nurse practitioner is qualified through education, training, or experience to conduct the examination.  See Cox v. Nicholson, 20 Vet. App. 563, 568 - 570 (2007) (rejecting argument that a medical opinion by a nurse practitioner is not competent medical evidence).  Moreover, the August 2010 VA examination report contains all the findings necessary to evaluate the nature and extent of any foot disorder.  As there was substantial compliance, and as the report provides all the information necessary to rate the appellant, further development is not in order.  Simply put, while the RO is required to comply with remand orders, it is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (there is no violation of due process when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

Second, the February 2010 informal hearing presentation asserts that the examination itself was inadequate because, while "the examiner noted the veteran experienced pain during the ranges of motion tests and increased pain as a result of repetitive motion... neither [the nurse practitioner] nor [the physician] indicated where the pain was experienced."  In light of this concern, the Board will assume that the Veteran has pain throughout the arc of any left foot motion.  This interpretation is most favorable to the Veteran, and renders moot any argument presented.   
 
In short, there is no error or issue that precludes the Board from addressing the merits of this appeal. 
 
II.  Increased Rating
 
The Veteran was assigned a noncompensable rating for residuals of left foot metatarsal bone fractures from July 8, 1978; a 10 percent rating from September 27, 2004; a temporary 100 percent rating from June 29, 2005; and a 10 percent rating from September 1, 2005.  This disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).
 
When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.
 
VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on 'greater limitation of motion due to pain on use.'  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.
 
Under Diagnostic Code 5284, moderate residuals of a foot injury warrant a 10 percent evaluation; moderately severe residuals warrant a 20 percent evaluation; and severe residuals warrant a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284.
 
Words such as 'moderate,' 'moderately severe,' and 'severe' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  
 
The Board will also consider whether an increased rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5283.  
 
Under Diagnostic Code 5283, malunion or nonunion of tarsal or metatarsal bones is evaluated as follows: moderate (10 percent); moderately severe (20 percent); and severe (30 percent). 
 
The November 2007 VA examination report notes that the Veteran's June 2005 left foot surgery was successful until May 2006, when he felt a snap after putting full weight on it and twisting it.  X-rays indicated a possible refracture of the second metatarsal.  X-rays from a month later showed minimal callous formation, if any, at the metatarsal shaft and an opaque line consistent with an incomplete fracture.  There did not appear to be any periosteal elevation.  A January 2007 medical record reflects that the Veteran reported no real residual problems.  He reported some swelling if he was on his foot for a long time.  He described an aching sensation and occasional pain, and increased left foot pain for the prior three or four months.  He denied numbness and tingling.  He asserted that he had to discontinue activities, such as hunting and working in 1990, and that he was unable to do maintenance work around his home.  
 
On examination, the second and third metatarsal joints were cool to the touch.  There was no erythema or increase in temperature.  Bony prominences were in gross alignment.  There was no pain on deep metatarsal palpation.  Toe strength was decreased to 4/5.  He could flex his toes freely without increased pain but reported that initial toe movement would cause pain.  He was unable to balance on his toes due to increased pain.  The Achilles tendon remained midline on both weightbearing and nonweightbearing.  There was no muscle wasting or atrophy.  Repetitive toe flexion did not increase pain or reveal weakness, fatigue, lack of endurance, lack of coordination, or a decrease in degrees of range of motion.  The appellant's gait was steady, normal, and without limit or antalgia in appearance.  He utilized a cane for support and balance.  Tandem walking was steady and Romberg was negative.  X-rays showed postsurgical fusion of the second and third metatarsals with medial and lateral cuneiform bones unchanged, and bilateral pes cavus. The Board observes that the appellant is not service connected for pes cavus.

The August 2010 VA examination report reflects the Veteran reported increasing left foot pain since the November 2007 VA examination.  He reported dorsal surface pain with daily swelling and periodic cramping, and that he was given a shoe insert.  He stated that when his foot cramped he was unable to walk and had weakness and instability.  Physical examination revealed no left foot redness, warmth, or effusion.  Strength with dorsiflexion and plantar flexion was 5/5.  Sensation to monofilament and vibration was intact.  Pedal pulses were palpable.  Patellar reflexes were 2+ and Achilles tendon reflexes were 1+.  The Veteran was able to perform heel-shin.  The Veteran had no gross deformities of the left foot.  His gait was within normal limits.  He could walk on his heels and do tandem walking, but walking on his toes was too painful.  He used no assistive devices and did not wear boot inserts.  The Achilles tendon was in good alignment with the heel. the arch was well-maintained, and he had no corns.  There was a callus on the medial aspect of the left great toe.  
 
Left foot dorsiflexion was from 0 to 20 degrees, plantar flexion was from 0 to 45 degrees, eversion was from 0 to 20 degrees, and inversion was from 0 to 30 degrees.  There was pain on the dorsal surface of the left foot on movement.  There was increased pain with repetitive motion, but no increased weakness or incoordination and no decreased endurance or range of motion.  A July 2010 left foot x-ray showed no significant interval change in appearance of the staples located at the second and third metatarsal cuneiform joints.  The remainder of the examination was unchanged and unremarkable.  There were no fractures, bony destructive changes, or soft tissue abnormalities.  The joint spaces were normal.  
 
A January 2011 VA medical record notes that the Veteran was being seen for new orthotics.  The foot was not swollen on examination.  X-rays showed adequate position of the joints and fusion sites with no residual problems.  
 
Based on the above, the Board finds that entitlement to a rating in excess of 10 percent is not warranted.  The examination findings noted in the November 2007 and August 2010 VA examination reports are most accurately described as not more than moderately disabling.  The relevant November 2007 VA examination report findings include minimal, if any, callus formation; no erythema or increase in temperature; bony prominences in gross alignment; and no pain on deep palpation of the metatarsals.  The appellant maintained an ability to flex his toes freely without increased pain, and there was no increase in pain or demonstrable weakness, fatigue, lack of endurance, lack of coordination, or a decrease in degrees of range of motion on repetitive motion; and gait that was steady, normal, without limit or antalgia in appearance.  

Relevant August 2010 VA examination report findings include no gross left foot deformities.  The Veteran demonstrated a normal gait, and maintained his ability to walk on his heels and tandem walk.  The Achilles tendon was in good alignment with the heel.  He had a well-maintained arch, no corns, no increased weakness or incoordination, and no decreased endurance or range of motion on repetitive motion.  The joint spaces were normal and there were no soft tissue abnormalities.  This evidence is against a finding of moderately severe disability to warrant an increased rating under Diagnostic Code 5284.   
 
With respect to the other diagnostic codes, there is no evidence of any malunion or nonunion involving the tarsal or metatarsal bones to justify a rating in excess of 10 percent under Diagnostic Code 5283.  
 
Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).
 
The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).
 
As discussed above, the rating criteria set forth reasonably describe the disability levels and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is required.  Id.
 
 
ORDER
 
Entitlement to an increased evaluation for residuals of left foot metatarsal bone fractures is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


